        Case 1:19-cr-10357-RGS Document 58-4 Filed 06/08/20 Page 1 of 1




                                           EXHIBIT 4

From: Jonathan D. Plaut
Sent: Friday, August 16, 2019 5:07 PM
To: Bloom, Sara (USAMA) <Sara.Bloom@usdoj.gov>
Subject: US v. Fondots

Dear Sara:

Please see the attached, thank you. (PDF REQUEST FOR BRADY and JENKS Material)

Jonathan D. Plaut
COHAN RASNICK MYERSON PLAUT LLP
One State Street, Suite 1200
Boston, MA 02109
Tel: (617) 451-3200
Fax: (617) 227-1780
Website: www.crmllp.com
e-mail: jdplaut@chardonlaw.com

This email message and any attachments are confidential and may be privileged. If you are not the
intended recipient, please notify Cohan Rasnick Myerson Plaut LLP immediately by replying to this
message or by sending an email to jdplaut@chardonlaw.com and destroy all copies of this message and
any attachments without reading or disclosing their contents. Thank you.
